ACCEPTED
                                                                      05-14-01443-CV
                                                            FIFTH COURT OF APPEALS
                                                                      DALLAS, TEXAS
                                                                1/22/2015 10:30:02 AM
                                                                           LISA MATZ
                                                                               CLERK

                    NO. 05-14-01443-CV

                IN THE COURT OF APPEALS             FILED IN
                                             5th COURT OF APPEALS
           FIFTH APPELLATE DISTRICT OF   TEXAS DALLAS, TEXAS
                                             1/22/2015 10:30:02 AM
                       AT DALLAS                    LISA MATZ
                                                      Clerk



                ALAN BARON, APPELLANT

                            V.

H. JOSEPH ACOSTA AND ACOSTA & ASSOCIATES, P.C., APPELLEES



                 CAUSE NO. DC-14-08404-M

             FROM THE 298TH DISTRICT COURT

                 DALLAS COUNTY, TEXAS

   THE HONORABLE EMILY TOBOLOWSKI, PRESIDING JUDGE



   APPELLANT ALAN BARON’S MOTION TO DISMISS APPEAL


                          LAW OFFICE OF MARK A. TICER
                          Mark A. Ticer
                          State Bar #20018900
                          mticer@ticerlaw.com
                          Jennifer W. Johnson
                          State Bar #24060029
                          jjohnson@ticerlaw.com
                          4144 N. Central Expressway
                          Suite 1255
                          Dallas, Texas 75204
                          (214) 219-4220
                          (214) 219-4218 (FAX)
          COMES NOW, Alan Baron (“Baron”) Appellant herein, and files this

Appellant Alan Baron’s Motion to Dismiss (“Motion to Dismiss”) and would show

unto the Court the following:

                                         I.
                                    BACKGROUND

          This appeal surrounds the denial of a motion to dismiss by operation of law

pursuant to the Texas Citizens Participation Act. Baron’s brief is due on January

22, 2015. Appellees, H. Joseph Acosta and Acosta & Associates, P.C., have not

filed any brief or otherwise filed anything in this Court including any claim to any

relief.

          This appeal surrounds only one of Appellees’ causes of action – defamation.

Appellees’ lawsuit remains pending in the trial court. Appellees have amended

their lawsuit, including the defamation claim. The defamation claim subject of this

appeal has been superseded by Appellees’ amended pleading.

                                       II.
                                MOTION TO DISMISS

          Baron moves to dismiss his appeal pursuant to Rule 42.1 of the Texas Rules

of Appellate Procedure. Appellees have made no claim for affirmative relief or

asserted any cross appeal. No party will be prejudiced thereby.

          Costs for the appeal should be taxed against Baron.



APPELLANT ALAN BARON’S MOTION TO DISMISS APPEAL                                Page 2
                                       III.
                      ARGUMENT AND AUTHORITIES

      Rule 42.1 permits the voluntary dismissal of an appeal upon the motion of

an appellant where the dismissal would not prevent an opposing party from

seeking relief to which it would be otherwise entitled. Because no party will be

prevented from seeking relief to which they might be entitled (there is none and

none has been asserted), Baron’s Motion to Dismiss should be granted.

      WHEREFORE, PREMISES CONSIDERED, Baron prays the Court grant

his Motion to Dismiss and the Court grant Baron such other and further relief to

which Baron may be entitled.

                                     Respectfully submitted,

                                     LAW OFFICE OF MARK A. TICER



                                     By: /s/ Mark A. Ticer
                                          Mark A. Ticer
                                          State Bar #20018900
                                          mticer@ticerlaw.com
                                          Jennifer W. Johnson
                                          State Bar #24060029
                                          jjohnson@ticerlaw.com
                                          4144 N. Central Expressway
                                          Suite 1255
                                          Dallas, Texas 75204
                                          (214) 219-4220
                                          (214) 219-4218 (FAX)


APPELLANT ALAN BARON’S MOTION TO DISMISS APPEAL                           PAGE 3
                                     ATTORNEYS FOR ALAN BARON


                     CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that a conference was attempted on the
19th day of January, 2015 by specifically inquiring of the Appellees if they were
opposed to the relief being requested. The Appellees did not respond to Baron’s
inquiry. Therefore, this matter is submitted to the Court for determination.


                                           /s/ Mark A. Ticer
                                           Mark A. Ticer


                        CERTIFICATE OF SERVICE



     I hereby certify that a true and correct copy of the above and
foregoing has been served upon all counsel of record on this the 22nd day of
January, 2015 as follows:

H. Joseph Acosta                          FACSIMILE
State Bar No. 24006731                    CERTIFIED MAIL
Acosta & Associates, P.C.                 FIRST CLASS MAIL
3102 Maple Avenue, Suite 400              HAND DELIVERY
Dallas, Texas 75201                       EMAIL/E-FILING                  x
Ph: 214-661-5789
Fax: 214-871-2005
Email: jacosta@acosta-law.com



                                           /s/ Mark A. Ticer
                                           Mark A. Ticer



APPELLANT ALAN BARON’S MOTION TO DISMISS APPEAL                            PAGE 4